DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Request for Continued Examination filed on 10/18/2022.
Claims 1, 3, 9, 11, 17, and 19 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
Response to Arguments
Applicant’s arguments, see page 8, filed 10/18/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of claims 1-20 have been withdrawn. 
Applicant’s arguments on pages 9-11, filed 10/18/2022, with respect to the 35 U.S.C. 103 rejections of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Berthaud et al. (U.S. Pre-Grant Publication No. 2008/0114623) teaches the limitations added to amended claim 1, which Applicant alleges the Rogel reference does not teach. “COUNCIL DIRECTIVE of 13 June 1990 on package travel, package holidays and package tours” teaches the limitations in claim 3 that Applicant argues the Denker does not teach.
Applicant’s arguments, see pages 12-14, filed 10/18/2022, with respect to the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-20 have been maintained. 
Applicant argues that the claims recite multiple additional elements that integrate the judicial exceptions of the claims into a practical application and amount to significantly more than the judicial exception. Examiner respectfully disagrees. Applicant specifically argues the claimed invention sending an instruction to the ticketing system of the airline to switch the users associated with the tickets being exchange, as well as the claimed invention allowing users to determine which exchanges are actually permitted on page 13. 
Regarding the sending of an instruction requesting the users associated with the exchanged tickets be swapped, Applicant goes on to argue on pages 13-14 that the instruction falls outside of the judicial exception of managing the exchange of tickets because a ticket exchange could be performed without this request to swap users associated with the exchanged tickets. Per MPEP 2106.05(a) “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements”. While Examiner acknowledges the benefits discussed on page 13 afforded to users because of this request, Examiner notes that these benefits/improvements are benefits/improvements to the judicial exception. Specifically, the third request reduces the number of steps the other parties need to take in order to complete the transaction. One party (the exchange platform) sending a request on behalf of two other parties (users) instead of the other parties sending their own individual requests streamlines the commercial interaction, but it is the abstract idea of consolidating requests that is providing the improvement, not an additional element(s). Therefore, while an exchange could take place without this third request, the inclusion of the third request is an improvement to the abstract idea of exchanging tickets, and accordingly cannot integrate the claims into a practical application or amount to significantly more than the judicial exception.
Similarly, Applicant argues that the claimed system determining which ticket exchanges are actually permitted recites significantly more than the judicial exception and integrates the claims’ judicial exception into a practical application. Applicant goes on to argue that this feature removes the need for users to make the determination on their own on page 13, and further argues on page 14 that this feature is not part of the judicial exception because two parties can still make an exchange without storing information on the permissibility of the exchange. Examiner respectfully disagrees. Per MPEP 2106.05(f)(2) “Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)”. Therefore, while Applicant is correct in arguing that this feature would save the users time and effort from looking up pertinent regulations on their own, merely using a computing system to look up rules and regulations amounts to no more than merely applying the judicial exception on a computer per the MPEP.  
In response to Applicant’s arguments on page 14, Examiner notes that even with the distinction between “possible” and “permissible” argued by Applicant the determining of the permissibility of an exchange still falls under the claim’s judicial exception. Similar to the sending of the request to swap user/ticket associations discussed above, determining the permissibility of an exchange (for example, under government regulations as in amended claim 3) amounts to an improvement of the claim’s judicial exception. Namely, instead of an exchange being conducted without regard to its permissibility/legality, all parties of an exchange know the exchange they are conducting is permissible/legal. As Applicant states on page 13 of the Remarks users can look up and apply the pertinent regulations on their own, so while the determination of permissibility may not be strictly required for an exchange to take place, it does improve the exchange itself by preventing any legal jeopardy, etc. that could arise from a transaction done without determining permissibility. As cited above, MPEP 2106.05(a) “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements”. Therefore, while the feature of determining permissibility of an exchange improves the judicial exception, it does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
Therefore, the amended claims at issue still do not integrate their judicial exceptions into a practical application nor amount to significantly more than their judicial exceptions. Accordingly, the 35 U.S.C. 101 rejections of claims 1-20 have been maintained.
Claim Objections
Claims 3, 4, 11, 12, 19 and 20 are objected to because of the following informalities: 
Claim 3 recites the limitation "the first fight". It appears that this limitation is a typographical error and should read “the first flight”. Examiner is interpreting this limitation accordingly for the purposes of examination. Claims 11 and 19 are objected to for similar reasons.
Claim 4 is objected to by virtue of its dependence on claim 3, Claim 12 is objected to by virtue of its dependence on claim 11, Claim 20 is objected to by virtue of its dependence on claim 19
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite managing an exchange of tickets between passengers based on exchange criteria. 
Claim 1 recites the concept of managing an exchange of tickets between passengers based on exchange criteria which is a certain method of organizing human activity including managing commercial interactions. A method comprising: storing rules for determining, based on information associated with two of a plurality of flights, whether exchanges of tickets for the two flights are permissible; receiving first user input requesting exchange of a first ticket, associated with a first passenger, for a first flight; sending a first request to exchange the first ticket; receiving the first request; identifying, based on the stored rules and information associated with the first flight, one or more flights wherein ticket transfers are permissible in exchange for the first ticket for the first flight; receiving selection identifying a second flight from among the one or more flights; identifying, based on exchange criteria, a second passenger associated with a second ticket for the second flight; sending a second request for permission to exchange the first ticket with the second ticket, associated with the second passenger; displaying an indication of the second request for permission to exchange the first ticket with the second ticket; receiving second user input indicating permission to exchange the first ticket with the second ticket; sending an indication of the permission to exchange the first ticket with the second ticket; and in response to receiving the indication of the permission, sending a third request to associate the first ticket for the first flight with the second passenger and to associate the second ticket for the second flight with the first passenger all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a first user device, a first instance of an application, a server, a second user device, a second instance of the application, and a ticketing system. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a first user device, a first instance of an application, a server, a second user device, a second instance of the application, and a ticketing system amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-6 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 7 further limits the abstract idea of claim 1 while introducing the additional element of a plurality of user devices. The claim does not integrate the abstract idea into a practical application because the element of a plurality of user devices is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 further limits the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 9 recites the concept of managing an exchange of tickets between passengers based on exchange criteria which is a certain method of organizing human activity including managing commercial interactions. Store rules for determining, based on information associated with two of a plurality of flights, whether exchanges of tickets for the two flights are permissible; Receive first user input requesting exchange of a first ticket, associated with a first passenger, for a first flight; send a first request to exchange the first ticket; receive the first request; identify, based on the stored rules and information associated with the first flight, one or more flights wherein ticket transfers are permissible in exchange for the first ticket for the first flight; receive selection identifying a second flight from among the one or more flights; identify, based on exchange criteria, a second passenger associated with a second ticket for the second flight; send a second request for permission to exchange the first ticket with the second ticket, associated with the second passenger; display an indication of the second request for permission to exchange the first ticket with the second ticket; receive second user input indicating permission to exchange the first ticket with the second ticket; send an indication of the permission to exchange the first ticket with the second ticket; and in response to receiving the indication of the permission, send a third request to associate the first ticket for the first flight with the second passenger and to associate the second ticket for the second flight with the first passenger all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more computer readable storage devices storing instructions, one or more processors, a first user device, a first instance of an application, a server, a second user device, a second instance of the application, and a ticketing system. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more computer readable storage devices storing instructions, one or more processors, a first user device, a first instance of an application, a server, a second user device, a second instance of the application, and a ticketing system amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 10-13 further limit the abstract idea of claim 9 without adding any new additional elements. Therefore, by the analysis of claim 9 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 14 further limits the abstract idea of claim 13 while introducing the additional element of a financial system. The claim does not integrate the abstract idea into a practical application because the element of a financial system is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 13 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 15 further limits the abstract idea of claim 9 while introducing the additional element of a plurality of user devices. The claim does not integrate the abstract idea into a practical application because the element of a plurality of user devices is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional element from claim 9 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 16 further limits the abstract idea of claim 9 without adding any new additional elements. Therefore, by the analysis of claim 9 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 17 recites the concept of managing an exchange of tickets between passengers based on exchange criteria which is a certain method of organizing human activity including managing commercial interactions. Storing rules for determining, based on information associated with two of a plurality of flights, whether exchanges of tickets for the two flights are permissible: receive first user input requesting exchange of a first ticket, associated with a first passenger, for a first flight; send a first request to exchange the first ticket; receive the first request; identify, based on the stored rules and information associated with the first flight, one or more flights wherein ticket transfers are permissible in exchange for the first ticket for the first flight; receive selection identifying a second flight from among the one or more flights; identify, based on exchange criteria, a second passenger associated with a second ticket for the second flight; send a second request for permission to exchange the first ticket with the second ticket, associated with the second passenger; display an indication of the second request for permission to exchange the first ticket with the second ticket; receive second user input indicating permission to exchange the first ticket with the second ticket; 34Atty. Docket No.: 1699-0004USsend an indication of the permission to exchange the first ticket with the second ticket; and in response to receiving the indication of the permission, send a third request to associate the first ticket for the first flight with the second passenger and to associate the second ticket for the second flight with the first passenger all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system, one or more processors, one or more memory devices storing rules and computer readable instructions executable by the one or more processors, a first user device, a first instance of an application, a server, a second user device, a second instance of the application, and a ticketing system. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, one or more processors, one or more memory devices storing computer readable instructions executable by the one or more processors, a first user device, a first instance of an application, a server, a second user device, a second instance of the application, and a ticketing system amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 18-20 further limit the abstract idea of claim 17 without adding any new additional elements. Therefore, by the analysis of claim 17 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rogel et al. (U.S. Pre-Grant Publication No. 2013/0159026, hereafter known as Rogel) in view of Lele et al. (U.S. Pre-Grant Publication No. 2012/0010912, hereafter known as Lele) and Berthaud (U.S. Pre-Grant Publication No. 2008/0114623, hereafter known as Berthaud).
Regarding claim 1, Rogel teaches:
A method comprising: receiving, at a first user device executing a first instance of an application, first user input requesting exchange of a first ticket, associated with a first user, for a first event (see Fig. 3 and [0079]-[0105] for method overall; [0081] "Holders of the digital data devices 10, 12 can utilize this feature, for example, to exchange seats in a given event that is upcoming or ongoing (e.g., allowing a ticket holder or group of holders to improve or otherwise change their seating in exchange with another holder or holders), as well as to exchange tickets for different events" and [0084] "In step 50, digital data device 12 issues to server 14 a request to exchange tickets" first user inputting request to swap tickets in their device and [0044] for first device executing an application)
sending, from the first user device to a server, a first request to exchange the first ticket (see [0084] "In step 50, digital data device 12 issues to server 14 a request to exchange tickets with another who holds a ticket with specified privileges")
receiving, at the server, the first request (see [0084] "In step 50, digital data device 12 issues to server 14 a request to exchange tickets with another who holds a ticket with specified privileges")
identifying, at the server based on event, one or more events wherein ticket transfers are permissible in exchange for the first ticket for the first event (see [0084] “digital data device 12 issues to server 14 a request to exchange tickets with another who holds a ticket with specified privileges, e.g., for attendance on a specific date or date range…This may be a targeted request to make an exchange for a specific ticket or, more commonly, a request for any ticket with the specified privileges” and [0087] “the server 14 seeks to match the exchange request for the ticket from device 12 with a concurrent exchange request from another device, specifically, for a ticket with privileges of the type associated with the ticket previously issued to the holder of device 12. This can include, for example, searching a queue of exchange requests maintained by server 14”. Exchange requests specify a date range for an event. After receiving a first exchange request from a user currently holding a ticket to the first event, the server identifies at least one event in the requested date range that has a corresponding exchange request for a ticket to an event in a date range including the first event. Other events in the requested date range without a corresponding exchange request for a ticket like the first ticket are not permissible for an exchange because there is no trade partner. Only events that have ticket holders willing to exchange their ticket for a ticket to the first event are permissible for a transfer)
receiving, at the first user device, selection identifying a second event from among the one or more events (see [0089] “upon matching exchange requests, the server 14 queries device 12 (and/or device 10, if the holder of it had agreed to make payment for the exchange) for payment authorization and transfers funds between bank accounts of the device holders” user confirming the swap for a second event ticket by confirming payment for the exchange)
identifying, at the server based on exchange criteria, a second user associated with a second ticket for the second event (see [0087] "In step 52, the server 14 seeks to match the exchange request for the ticket from device 12 with a concurrent exchange request from another device, specifically, for a ticket with privileges of the type associated with the ticket previously issued to the holder of device 12…Where no such pre-existing matching exchange request exists, it can also include querying the holder of other devices, e.g., device 10, to discern whether he/she/they indeed wishes to exchange his/her ticket.")
sending, from the server to a second user device executing a second instance of the application, a second request for permission to exchange the first ticket with the second ticket, the second user device associated with the second user (see [0087] "Where no such pre-existing matching exchange request exists, it can also include querying the holder of other devices, e.g., device 10, to discern whether he/she/they indeed wishes to exchange his/her ticket" and [0044] for the second device executing an application)
displaying, at the second user device an indication of the second request for permission to exchange the first ticket with the second ticket (see [0087] "Where no such pre-existing matching exchange request exists, it can also include querying the holder of other devices, e.g., device 10, to discern whether he/she/they indeed wishes to exchange his/her ticket. See step 54. This can be accomplished by webpage, special-purpose application, e-mail or otherwise" displaying on webpage or via application)
receiving, at the second user device, second user input indicating permission to exchange the first ticket with the second ticket (see [0087] "Where no such pre-existing matching exchange request exists, it can also include querying the holder of other devices, e.g., device 10, to discern whether he/she/they indeed wishes to exchange his/her ticket. See step 54. This can be accomplished by webpage, special-purpose application, e-mail or otherwise" and Fig. 3 "Exchange request/consent" from device 10 to server 13 indicating device has received input indicating permission)
sending, from the second user device to the server, an indication of the permission to exchange the first ticket with the second ticket (see Fig. 3 "Exchange request/consent" from device 10 to server 14 showing sending of permission from device 10 to server 14)
and in response to receiving, at the server, the indication of the permission, sending a third request to a ticketing system to associate the first ticket for the first event with the second user and to associate the second ticket for the second event with the first user (see [0090] "the server 14 transmits a payment authentication to device 10 for the benefit of the holder thereof, and, in steps 62A, 62B transmits the tickets previously issued to each of the devices 10, 12 to the other device 12, 10--effectively, exchanging them" exchange happens in response to exchange request/consent and following payment processing and [0047] "Although their operations may be combined, e.g., in one device, here, server 14 oversees ticket issuance and ticket transfers to and among the digital data devices, 10, 12" server 14 comprises the ticketing system which exchanges the tickets like carrier device 130 in the present disclosure comprises ticketing service 144)
Rogel teaches that the tickets are for an event, see [0001]. Rogel further teaches that electronic ticketing is used in airlines/travel industry (see [0002] and [0003]), but Rogel does not explicitly teach the users in its disclosure being passengers or the tickets being for flights. However, Lele teaches the users swapping tickets being passengers and the tickets being for flights (see Lele [0127] “[0127] "the systems and methods may be applied to seat swaps that involve different flights or even different airlines. For example, a businesswoman who has a seat on a 5 pm flight may prefer a seat on a 7 pm flight, while a businessman may have and want the opposite. The teachings of the present disclosure could be used to implement systems and methods that permit these two passengers to switch seats (and flights) even if both flights are full").
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of airline tickets of Lele for the event tickets of Rogel. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
The combination of Rogel and Lele does not explicitly teach the storing of rules for determining based on information associated with two of a plurality of flights whether exchanges of tickets for the flights are permissible. Accordingly, the combination also does not explicitly teach identifying one or more flights wherein transfers are permissible based on the stored rules. However, Berthaud teaches:
storing rules for determining, based on information associated with two of a plurality of flights, whether exchanges of tickets for the two flights are permissible (see [0112] “Rules are retrieved from a corresponding database of rules (1130) directly held and maintained by the travel service provider or made remotely accessible through its computing, communications and networking resources from publishers of airline standards. Each rule contains one more restrictions allowing to determine the possible ticket change options” and [0119]-[0123] for flight information that determines which rules apply to which flights. Rogel and Lele teach the peer-to-peer nature of the ticket exchange. While Berthaud discloses an exchange between a customer and an airline, Berthaud is being cited to teach that a rules database can be used to verify that a ticket transaction adheres to the applicable rules of the airline)
identifying, at the server based on the stored rules and information associated with the first flight, one or more flights wherein ticket transfers are permissible in exchange for the first ticket for the first flight (see [0133]-[0134], especially “If reissue or revalidation of the ticket is indeed allowed (1232) the website decision module (1230) helps requester making a decision among the permitted change options…Then, an informed reissue request can be submitted (1240) to the online ticket changer (1250) with a good probability of completing successfully since all rules governing the reissue or revalidation have been first checked”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the change rules database of Berthaud with the combination of Rogel and Lele. As Berthaud states in [0012] the database allows changes to be made “meeting the change conditions imposed by airline industry standards through an automated process” and states in [0013] “this automated process returns an exhaustive list of travel opportunities all meeting the requested changes and from which a traveler can pick a preferred solution”. Therefore, by incorporating the rules database of Berthaud the first user can choose from among all permissible ticket exchange options when using the system of Rogel and Lele.
Regarding claim 2, the combination of Rogel, Lele, and Berthaud teaches all of the limitations of claim 1 above. Rogel does not explicitly teach exchange criteria including a selected flight number. However, Lele further teaches:
wherein the exchange criteria include a selected flight number (see [0111] "the systems and methods may be applied to seat swaps that involve different flights or even different airlines. For example, a businesswoman who has a seat on a 5 pm flight may prefer a seat on a 7 pm flight, while a businessman may have and want the opposite. The teachings of the present disclosure could be used to implement systems and methods that permit these two passengers to switch seats (and flights) even if both flights are full. In this case, the desired flight number could be specified as a seat attribute in the reassignment request")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of airline tickets of Lele for the event tickets of Rogel. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 5, the combination of Rogel, Lele, and Berthaud teaches all of the limitations of claim 1 above. Rogel further teaches:
wherein the first request and the second request identify an offer price (see [0085] "The request...may, optionally, specify a price or price range which the holder of device 12 is willing to pay for the ticket--in addition to exchange of a ticket currently had by the holder of device 12" for first request and [0059] "Where no such pre-existing matching "sell" request exists, it can also include querying the holder of device 10, from server 14 or otherwise, to discern whether he/she indeed wishes to sell his/her ticket" and [0087] "Where no such pre-existing matching exchange request exists, it can also include querying the holder of other devices, e.g., device 10, to discern whether he/she/they indeed wishes to exchange his/her ticket" for second request to see if second user is willing to trade according to request made by first user)
Regarding claim 6, the combination of Rogel, Lele, and Berthaud teaches all of the limitations of claim 5 above. Rogel further teaches:
initiating transfer of the offer price from an account of the first passenger to an account of the second passenger in response to receiving the permission from the second user device (see [0089] "If the holder of device 12 had agreed to pay a price for the exchange (and/or vice versa), upon matching exchange requests, the server 14 queries device 12 (and/or device 10, if the holder of it had agreed to make payment for the exchange) for payment authorization and transfers funds between bank accounts of the device holders" initiates transfer following matching, querying second user over whether they want to exchange their ticket, and receiving consent as cited in claim 1 rejection)
Regarding claim 7, the combination of Rogel, Lele, and Berthaud teaches all of the limitations of claim 1 above. Rogel further teaches:
identifying, at the server, a plurality of passengers associated with a plurality of tickets based on the exchange criteria (see [0126] "In regard to requests for individual seats, particularly, in instances where tickets for those seats have already been sold, the server 14 can facilitate response the requests by querying (e.g., via email or text messaging) the respective ticket holders to ascertain their interest in selling to or swapping with the requester. If so, the server can effect the transactions, e.g., as discussed above in connection with FIGS. 2 and 3" identifying and querying multiple ticket to gauge interest in a swap)
and sending, from the server, the second request to a plurality of user devices associated with the plurality of passengers (see [0126] citation above and [0128] "One such mechanism is a badge, beacon, popup or other indicator (visual, audio, tactile, vibratory or otherwise) that the server 14 activates on each such ticket holder's associated mobile devices--e.g., via an app, application or proxy executing on those devices--when there is pending a request implicating the ticket held by the holder of that device (and particularly, for example, a pending request that could lead to the sale or exchange of such an implicated ticket), and that the server deactivates when that request is satisfied (e.g., by any of the implicated ticket holders or otherwise)" pop up request sent to multiple second users)
Regarding claim 8, the combination of Rogel, Lele, and Berthaud teaches all of the limitations of claim 1 above. Rogel further teaches:
receiving, at the server, a fourth request to opt the second passenger into a ticket exchange service (see [0087] "In step 52, the server 14 seeks to match the exchange request for the ticket from device 12 with a concurrent exchange request from another device, specifically, for a ticket with privileges of the type associated with the ticket previously issued to the holder of device 12" second user submitted request to exchange their ticket for a ticket of the type held by the user of the first device. Thus, opting in to the exchange program)
wherein the second passenger is identified, at the server, based further on the fourth request to opt the second passenger into the ticket exchange service (see [0087] "In step 52, the server 14 seeks to match the exchange request for the ticket from device 12 with a concurrent exchange request from another device, specifically, for a ticket with privileges of the type associated with the ticket previously issued to the holder of device 12. This can include, for example, searching a queue of exchange requests maintained by server 14" identifies matching second passengers based on their requests opting in to the exchange service)
Regarding claim 9, Rogel teaches:
One or more computer readable storage devices storing instructions executable by one or more processors to (see [0046] "Server digital data processors 14, 18, too, may include central processing unit (CPU), memory (RAM), and input/output (I/O) subsections of the type commonly incorporated in respective devices of the type described above. Those subsections may include and execute (particularly, for example, in the case of the CPU) an operating system and a web server (or other application or app) of the type commonly provided and configured for execution on such device--again, as adapted in accord with the teachings hereof")
For the remaining limitations of claim 9, please see the rejection of claim 1 above.
Regarding claim 10, the combination of Rogel, Lele, and Berthaud teaches all of the limitations of claim 9 above. For the limitations introduced in claim 10, please see the rejection of claim 2 above.
Regarding claim 13, the combination of Rogel, Lele, and Berthaud teaches all of the limitations of claim 9 above. For the limitations introduced in claim 13, please see the rejection of claim 5 above.
Regarding claim 14, the combination of Rogel, Lele, and Berthaud teaches all of the limitations of claim 13 above. Rogel further teaches:
wherein the instructions are further executable by the one or more processors to send, from the server to a financial system, a fourth request to transfer the offer price from an account of the first passenger to an account of the second passenger in response to receiving the indication of the permission from the second user device (see Fig. 3 "process payment” requests to Buyer's and Seller's bank as well as [0089] "the server 14...transfers funds between bank accounts of the device holders, the event organizer and/or third parties, as above. See steps 56, 58" and [0065] "the server 14 transfers funds between a bank account associated with the holder of device 12 and a bank associated with the holder of device 10" banks are a financial system and [0089] "If the holder of device 12 had agreed to pay a price for the exchange (and/or vice versa), upon matching exchange requests, the server 14 queries device 12 (and/or device 10, if the holder of it had agreed to make payment for the exchange) for payment authorization and transfers funds between bank accounts of the device holders" initiates transfer following matching, querying second user over whether they want to exchange their ticket, and receiving consent as cited in claim 1 rejection)
Regarding claim 15, the combination of Rogel, Lele, and Berthaud teaches all of the limitations of claim 9 above. For the limitations introduced in claim 15, please see the rejection of claim 7 above.
Regarding claim 16, the combination of Rogel, Lele, and Berthaud teaches all of the limitations of claim 9 above. For the limitations introduced in claim 16, please see the rejection of claim 8 above.
Regarding claim 17, Rogel teaches:
A system including: one or more processors (see [0046] "Server digital data processors 14, 18, too, may include central processing unit (CPU)")
and one or more memory devices storing  (see [0046] "Server digital data processors 14, 18, too, may include...memory (RAM)...of the type commonly incorporated in respective devices of the type described above. Those subsections may include and execute (particularly, for example, in the case of the CPU) an operating system and a web server (or other application or app) of the type commonly provided and configured for execution on such device--again, as adapted in accord with the teachings hereof")
For the remaining limitations of claim 17, please see the rejection of claim 1 above.
Regarding claim 18, the combination of Rogel, Lele, and Berthaud teaches all of the limitations of claim 17 above. For the limitations introduced in claim 18, please see the rejection of claim 2 above.
Claims 3, 4, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogel in view of Lele and Berthaud, further in view of European Union Council Directive 90/314/EEC (“COUNCIL DIRECTIVE of 13 June 1990 on package travel, package holidays and package tours”, hereafter known as EU Directive).
Regarding claim 3, the combination of Rogel, Lele and Berthaud teaches all of the limitations of claim 1 above. As discussed above regarding claim 1, the combination of Rogel and Lele does not explicitly teach the storing of rules for determining based on information associated with two of a plurality of flights whether exchanges of tickets for the flights are permissible. However, Berthaud further teaches:
wherein at least some of the rules determine, based on the information associated with the first fight, the one or more flights wherein ticket transfers in exchange for the first ticket are permitted  (see [0112] “Rules are retrieved from a corresponding database of rules (1130) directly held and maintained by the travel service provider or made remotely accessible through its computing, communications and networking resources from publishers of airline standards. Each rule contains one more restrictions allowing to determine the possible ticket change options” and [0119]-[0123] for flight information that determines which rules apply to which flights)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the change rules database of Berthaud with the combination of Rogel and Lele. As Berthaud states in [0012] the database allows changes to be made “meeting the change conditions imposed by airline industry standards through an automated process” and states in [0013] “this automated process returns an exhaustive list of travel opportunities all meeting the requested changes and from which a traveler can pick a preferred solution”. Therefore, by incorporating the rules database of Berthaud the first user can choose from among all permissible ticket exchange options when using the system of Rogel and Lele.
The combination of Rogel, Lele, and Berthaud still does not explicitly teach identifying permissible ticket transfers under government regulations. However, EU Directive teaches:
wherein at least some of the rules determine, based on the information associated with the first fight, the one or more flights wherein ticket transfers in exchange for the first ticket are permitted under government regulations (see Article 4 Section 3 “Where the consumer is prevented from proceeding with the package, he may transfer his booking, having first given the organizer or the retailer reasonable notice of his intention before departure, to a person who satisfies all the conditions applicable to the package”. See Article 4 section 4(a) for airport landing taxes including flights as the transport leg of the package. Accordingly, this government rule states flights associated with travel packages are permissible to transfer to another user who meets the conditions of the package)
It would have been obvious to one of ordinary skill in the art at the time of filing to include government rules/regulations regarding flight transfers as taught by EU Directive in the system of Rogel, Lele, and Berthaud, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, the government rules/regulations would merely be added to the Berthaud database of airline industry standard change rules.
Regarding claim 4, the combination of Rogel, Lele, Berthaud and EU Directive teaches all of the limitations of claim 3 above. The combination of Rogel and Lele do not explicitly teach the ticketing system identifying permissible ticket transfers for the server. However, Berthaud further teaches:
wherein the one or more flights wherein ticket transfers are permissible in exchange for the first ticket are identified for the server by the ticketing system (see [0111] “The diagnostic system described in FIG. 11 thus implements the ticket change checker function (920) shown in FIG. 9. It allows carrying out an automatic checking of the ticket to be changed prior to actually requesting the changes so that only informed change requests can be submitted to the online ticket changer (950)” diagnostic system ticket change checker determines permissible changes to tickets before a permissible request is submitted to the changer by the end-user in [0118])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the change rules database of Berthaud with the combination of Rogel and Lele. As Berthaud states in [0012] the database allows changes to be made “meeting the change conditions imposed by airline industry standards through an automated process” and states in [0013] “this automated process returns an exhaustive list of travel opportunities all meeting the requested changes and from which a traveler can pick a preferred solution”. Therefore, by incorporating the rules database of Berthaud the first user can choose from among all permissible ticket exchange options when using the system of Rogel and Lele.
Regarding claim 11, the combination of Rogel, Lele, and Berthaud teaches all of the limitations of claim 9 above. For the limitations introduced in claim 11, please see the rejection of claim 3 above.
Regarding claim 12, the combination of Rogel, Lele, Berthaud, and EU Directive teaches all of the limitations of claim 11 above. For the limitations introduced in claim 12, please see the rejection of claim 4 above.
Regarding claim 19, the combination of Rogel, Lele, and Berthaud teaches all of the limitations of claim 17 above. For the limitations introduced in claim 19, please see the rejection of claim 3 above.
Regarding claim 20, the combination of Rogel, Lele, Berthaud, and EU Directive teaches all of the limitations of claim 19 above. For the limitations introduced in claim 20, please see the rejection of claim 4 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Davies (U.S. Pre-Grant Publication No. 2010/0131402) teaches commoditizing bundles of flights and exchanging them in a marketplace
Zakri et al. (U.S. Pre-Grant Publication No. 2018/0225595) teaches commercial airline companies adopting local regulations when selling airline tickets
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628